               Case 2:19-cv-00849-CB Document 1 Filed 07/17/19 Page 1 of 11



                            UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF PENNSYLVANIA
                                PITTSBURGH DIVISION
                                                                 2:19-CV- 849
 MARCUS PRATHER, individually and on                 Docket No. _____________
 behalf of all others similarly situated,
                                                     JURY TRIAL DEMANDED
 v.
                                                     CLASS/COLLECTIVE ACTION
 INSIGHT GLOBAL, LLC.                                PURSUANT TO 29 U.S.C. § 216(b)/ FED. R.
                                                     CIV. P. 23


                 ORIGINAL CLASS AND COLLECTIVE ACTION COMPLAINT

          1.      Marcus Prather brings this lawsuit to recover unpaid overtime wages and other

damages from Insight Global, LLC under the Fair Labor Standards Act (“FLSA”) and the

Pennsylvania Minimum Wage Act (“PMWA”), 43 Pa. Stat. Ann. § 333.104.

          2.      Prather worked for Insight Global as a Technical Recruiter during the relevant time

period.

          3.      Prather and the other workers like him regularly worked for Insight Global in excess

of forty (40) hours each week.

          4.      But these workers never received overtime for hours worked in excess of forty (40)

hours in a single workweek.

          5.      Instead of paying overtime as required by the FLSA and the PMWA, Insight Global

improperly classified Prather and those similarly situated workers as exempt employees and paid them

a salary with no overtime compensation.

          6.      This class and collective action seeks to recover the unpaid overtime wages and other

damages owed to these workers.

                                  I.      JURISDICTION AND VENUE

          7.      This Court has original subject matter jurisdiction pursuant to 28 U.S.C. § 1331
              Case 2:19-cv-00849-CB Document 1 Filed 07/17/19 Page 2 of 11



because this action involves a federal question under the FLSA. 29 U.S.C. § 216(b).

        8.       The Court has federal jurisdiction over this action pursuant to the jurisdictional

provisions of the Class Action Fairness Act, 28 U.S.C. § 1332(d). The Court also has supplemental

jurisdiction over any state law sub-classes pursuant to 28 U.S.C. § 1367.

        9.       Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(2) because a substantial

part of the events or omissions giving rise to the claim occurred in this District and Division.

        10.      Prather worked for Insight Global in this District and Division.

        11.      Prather resides in this District and Division.

        12.       Insight Global conducts substantial business operations in this District and Division,

including maintaining a corporate office in in this District and Division located at 1 PPG Place, Suite

3030, Pittsburgh, Pennsylvania 15222.

                                         II.     THE PARTIES

        13.      Prather worked for Insight Global as a Technical Recruiter from approximately July

2017 to January 2018.

        14.      Prather worked for Insight Global in Pennsylvania.

        15.      Throughout his employment with Insight Global, Prather was classified as an exempt

employee and paid a salary with no overtime compensation.

        16.      Prather’s consent to be a party plaintiff is attached as Exhibit A.

        17.      Prather brings this action on behalf of himself and all other similarly situated workers

who were classified as recruiters and paid a salary with no overtime compensation. Insight Global

paid each of these workers a salary for each day worked on location and failed to pay them overtime

for all hours that they worked in excess of 40 hours in a workweek in accordance with the FLSA and

PMWA.

        18.      The class of similarly situated employees or putative class members sought to be


                                                    2
              Case 2:19-cv-00849-CB Document 1 Filed 07/17/19 Page 3 of 11



certified is defined as follows:

                 ALL CURRENT AND FORMER RECRUITERS THAT
                 WORKED FOR INSIGHT GLOBAL, LLC WHO WERE PAID
                 A SALARY DURING THE LAST THREE (3) YEARS.
                 (“Putative Class Members”).

        19.      Prather also seeks class certification of such a class under FED. R. CIV. P. 23 under the

PMWA, as follows:

                 ALL CURRENT AND FORMER RECRUITERS THAT
                 WORKED    FOR    INSIGHT     GLOBAL,         LLC  IN
                 PENNSYLVANIA WHO WERE PAID A SALARY DURING
                 THE LAST THREE (3) YEARS. (“Pennsylvania Class”).


        20.      Insight Global, LLC, is a Delaware limited liability corporation doing business

throughout the United States, including in Pennsylvania. Insight Global may be served by serving its

registered agent for service of process, CT Corporation System at 116 Pine St. #320, Harrisburg,

Pennsylvania 17101, or wherever it may be found.

                                   III.   COVERAGE UNDER THE FLSA

        21.      At all times hereinafter mentioned, Insight Global has been an employer within the

meaning of the Section 3(d) of the FLSA, 29 U.S.C. § 203(d).

        22.      At all times hereinafter mentioned, Insight Global has been part of an enterprise within

the meaning of Section 3(r) of the FLSA, 29 U.S.C. § 203(r).

        23.      At all times hereinafter mentioned, Insight Global has been part of an enterprise

engaged in commerce or in the production of goods for commerce within the meaning of Section

3(s)(1) of the FLSA, 29 U.S.C. § 203(s)(1), in that said enterprise has and has had employees engaged

in commerce or in the production of goods for commerce, or employees handling, selling, or otherwise

working on goods or materials – such as tools, cell phones, and personal protective equipment - that

have been moved in or produced for commerce by any person and in that Insight Global have had



                                                    3
                Case 2:19-cv-00849-CB Document 1 Filed 07/17/19 Page 4 of 11



and have an annual gross volume of sales made or business done of not less than $1,000,000 (exclusive

of excise taxes at the retail level which are separately stated).

          24.      At all times hereinafter mentioned, Prather and the Putative Class Members were

engaged in commerce or in the production of goods for commerce.

                                              IV.      FACTS

          25.      Insight Global is an employment and staffing company operating throughout the

United States and internationally, including in Pennsylvania.

          26.      To provide services to their clients, Insight Global employ recruiting personnel,

including Technical Recruiters.

          27.      Many of the individuals who worked for Insight Global were paid a salary and

misclassified as exempt employees, and these make up the proposed Putative Classes. While the exact

job titles and job duties may differ, the Putative Class Members are and were subjected to the same or

similar illegal pay practices for similar work. These so-called exempt employees were paid a salary for

each day worked, regardless of the number of hours that they worked that day (or in that workweek)

without any overtime pay for hours that they worked in excess of forty (40) hours in a workweek.

          28.      For example, Prather worked for Insight Global as a Technical Recruiter during the

relevant time period (in Pennsylvania). Throughout his employment with Insight Global, he was

classified as an exempt employee and paid a salary with no overtime compensation.

          29.      As a Technical Recruiter, Prather regularly worked more than 40 hours each week

without receiving overtime compensation. On average, Prather estimates he worked approximately 55

hours each week.

          30.      As a Technical Recruiter, Prather (and all other recruiters) performed non-exempt job

duties including calling potential employees for placement into companies that contracted with Insight

Global.


                                                     4
                Case 2:19-cv-00849-CB Document 1 Filed 07/17/19 Page 5 of 11



          31.      The job functions of Prather and the Putative Class Members were primarily technical

in nature, requiring little to no official training, much less a college education or other advanced degree.

          32.      Prather and the Putative Class Members perform the same or similar job duties and

are subjected to the same or similar policies and procedures which dictate the day-to-day activities

performed by each person.

          33.      Prather and the Putative Class Members also worked similar hours and were denied

overtime as a result of the same illegal pay practice.

          34.      The work Prather performed was an essential and integral part of Insight Global’s

core business.

          35.      No advanced degree is required to become a recruiter. In fact, Insight Global regularly

hired recruiters who only have a high-school diploma (or less).

          36.      Being a recruiter does not require specialized academic training as a standard

prerequisite.

          37.      For example, Prather does not have any advanced degree.

          38.      Prather and the Putative Class Members did not have any supervisory or management

duties.

          39.      To the extent the recruiters make “decisions,” such decisions do not require the

exercise of independent discretion and judgment.

          40.      Instead, the recruiters apply well-established techniques and procedures and use

established standards to evaluate any issues.

          41.      Recruiters do not set the techniques and procedures utilized to perform their job duties

and do not set quality standards.

          42.      Recruiters are not allowed to deviate from the techniques and procedures utilized to

perform their job duties or from any quality standards.


                                                      5
              Case 2:19-cv-00849-CB Document 1 Filed 07/17/19 Page 6 of 11



        43.      With these job duties, the recruiters are clearly non-exempt employees under the

FLSA, and PMWA.

        44.      Insight Global does not pay their recruiters overtime for hours worked in excess of

40 in a single workweek.

        45.      Instead, Insight Global pays these workers a base salary for days worked in the office.

        46.      Prather and the Recruiters worked for Insight Global in the past three years

throughout the United States, including in Pennsylvania.

        47.      As a result of Insight Global’s pay policies, Prather and the Putative Class Members

were denied the overtime pay required by federal and Pennsylvania law, because these workers are, for

all purposes, employees performing non-exempt job duties.

        48.      Insight Global keeps accurate records of the hours, or at least the days, its recruiters

work.

        49.      Insight Global also keeps accurate records of the amount of pay its recruiters receive.

        50.      Because Prather (and Insight Global’s other recruiters) were misclassified as exempt

employees by Insight Global, they should receive overtime for all hours that they worked in excess of

40 hours in each workweek.

                                      V.      FLSA VIOLATIONS

        51.      As set forth herein, Insight Global have violated, and are violating, Section 7 of the

FLSA, 29 U.S.C. § 207, by employing employees in an enterprise engaged in commerce or in the

production of goods for commerce within the meaning of the FLSA for workweeks longer than forty

(40) hours without compensating such employees for their employment in excess of forty (40) hours

per week at rates no less than 1 and ½ times the regular rates for which they were employed.

        52.      Insight Global knowingly, willfully, or in reckless disregard carried out this illegal

pattern or practice of failing to pay Prather and the Putative Class Members overtime compensation.


                                                    6
              Case 2:19-cv-00849-CB Document 1 Filed 07/17/19 Page 7 of 11



Insight Global’s failure to pay overtime compensation to these employees was neither reasonable, nor

was the decision not to pay overtime made in good faith.

        53.      Accordingly, Prather and all those who are similarly situated are entitled to overtime

wages under the FLSA in an amount equal to 1 and ½ times their rate of pay, plus liquidated damages,

attorney’s fees and costs.

                                     VI.     PMWA VIOLATIONS

        54.      Prather brings this claim under the PMWA as a Rule 23 class action.

        55.      The conduct alleged violates the PMWA (43 Pa. Stat. Ann. § 333.104).

        56.      At all relevant times, Insight Global was subject to the requirements of the PMWA.

        57.      At all relevant times, Insight Global employed Prather and each class member with

Pennsylvania state law claims as an “employee” within the meaning of the PMWA.

        58.      The PMWA requires employers like Insight Global to pay employees at one and one-

half (1.5) times the regular rate of pay for hours worked in excess of forty (40) hours in any one week.

Prather and each member of the Pennsylvania Class are entitled to overtime pay under the PMWA.

        59.      Insight Global has and has had a policy and practice of misclassifying Prather and the

Putative Class Members as exempt employees and failing to pay these workers overtime for hours

worked in excess of 40 hours per workweek.

        60.      Prather and the Putative Class Members seek unpaid overtime in amount equal to 1.5

times the regular rate of pay for work performed in excess of 40 hours in a workweek, prejudgment

interest, all available penalty wages, and such other legal and equitable relief as the Court deems just

and proper.

        61.      Prather and the Putative Class Members also seek recovery of attorneys’ fees, costs,

and expenses of this action, to be paid by Insight Global, as provided by the PMWA.




                                                   7
              Case 2:19-cv-00849-CB Document 1 Filed 07/17/19 Page 8 of 11



                      VII.    CLASS AND COLLECTIVE ACTION ALLEGATIONS

        62.      Prather incorporates all previous paragraphs and alleges that the illegal pay practices

Insight Global imposed on Prather were likewise imposed on the Putative Class Members.

        63.      Numerous individuals were victimized by this pattern, practice, and policy which is in

willful violation of the FLSA and PMWA.

        64.      Numerous other individuals who worked with Prather indicated they were improperly

classified as exempt employees, paid in the same manner, performed similar work, and were not

properly compensated for all hours worked as required by state and federal wage laws.

        65.      Based on his experiences and tenure with Insight Global, Prather is aware that Insight

Global’s illegal practices were imposed on the Putative Class Members.

        66.      The Putative Class Members were all improperly classified as exempt employees and

not afforded the overtime compensation when they worked in excess of forty (40) hours per week.

        67.      Insight Global’s failure to pay wages and overtime compensation at the rates required

by state and/or federal law result from generally applicable, systematic policies, and practices which

are not dependent on the personal circumstances of the Putative Class Members.

        68.      Prather’s experiences are therefore typical of the experiences of the Putative Class

Members.

        69.      The specific job titles or precise job locations of the Putative Class Members do not

prevent class or collective treatment.

        70.      Prather has no interest contrary to, or in conflict with, the Putative Class Members.

Like each Putative Class Member, Prather has an interest in obtaining the unpaid overtime wages

owed to them under state and/or federal law.

        71.      A class and collective action, such as the instant one, is superior to other available

means for fair and efficient adjudication of the lawsuit.


                                                   8
              Case 2:19-cv-00849-CB Document 1 Filed 07/17/19 Page 9 of 11



        72.      Absent this action, many Putative Class Members likely will not obtain redress of their

injuries and Insight Global will reap the unjust benefits of violating the FLSA and applicable state

labor laws.

        73.      Furthermore, even if some of the Putative Class Members could afford individual

litigation against Insight Global, it would be unduly burdensome to the judicial system.

        74.      Concentrating the litigation in one forum will promote judicial economy and parity

among the claims of individual members of the classes and provide for judicial consistency.

        75.      The questions of law and fact common to the Putative Class Members predominate

over any questions affecting solely the individual members. Among the common questions of law and

fact are:

                 a.     Whether Insight Global employed the Putative Class Members within the

                        meaning of the applicable state and federal statutes, including the FLSA and

                        the PMWA;

                 b.     Whether the Putative Class Members were improperly misclassified as exempt

                        employees;

                 c.     Whether Insight Global’s decision to classify the Putative Class Members as

                        exempt employees was made in good faith;

                 d.     Whether Insight Global’s decision to not pay time and a half for overtime to

                        the Putative Class Members was made in good faith;

                 e.     Whether Insight Global’s violation of the FLSA and the PMWA was willful;

                        and

                 f.     Whether Insight Global’s illegal pay practices were applied uniformly across

                        the nation to all Putative Class Members.




                                                   9
          Case 2:19-cv-00849-CB Document 1 Filed 07/17/19 Page 10 of 11



        76.     Prather’s claims are typical of the claims of the Putative Class Members. Prather and

the Putative Class Members sustained damages arising out of Insight Global’s illegal and uniform

employment policy.

        77.     Prather knows of no difficulty that will be encountered in the management of this

litigation that would preclude its ability to go forward as a collective or class action.

        78.     Although the issue of damages may be somewhat individual in character, there is no

detraction from the common nucleus of liability facts. Therefore, this issue does not preclude

collective and class action treatment.

                                         VIII. JURY DEMAND

        79.     Prather demands a trial by jury.

                                         IX.    RELIEF SOUGHT

        80.     WHEREFORE, Prather prays for judgment against Insight Global as follows:

                a.      An Order designating this lawsuit as a collective action and permitting the

                        issuance of a notice pursuant to 29 U.S.C. § 216(b) to all similarly situated

                        individuals with instructions to permit them to assert timely FLSA claims in

                        this action by filing individual Consents to Sue pursuant to 29 U.S.C. § 216(b);

                b.      For an Order pursuant to Section 16(b) of the FLSA finding Insight Global

                        liable for unpaid back wages due to Prather and the Putative Class Members

                        for liquidated damages equal in amount to their unpaid compensation;

                c.      For an Order designating the state law classes as class actions pursuant to Fed.

                        R. Civ. P. 23;

                d.      For an Order appointing Prather and his counsel as Class Counsel to represent

                        the interests of the both the federal and state law classes;




                                                    10
Case 2:19-cv-00849-CB Document 1 Filed 07/17/19 Page 11 of 11



    e.   For an Order awarding attorneys’ fees, costs and pre- and post-judgment

         interest; and

    f.   For an Order granting such other and further relief as may be necessary and

         appropriate.



                                       Respectfully submitted,

                                       By: /s/ Michael A. Josephson
                                           Michael A. Josephson
                                           PA. I.D. No. 308410
                                           Andrew W. Dunlap
                                           Texas Bar No. 24078444
                                           JOSEPHSON DUNLAP LAW FIRM
                                           11 Greenway Plaza, Suite 3050
                                           Houston, Texas 77046
                                           713-352-1100 – Telephone
                                           713-352-3300 – Facsimile
                                           mjosephson@mybackwages.com
                                           adunlap@mybackwages.com

                                          AND

                                          Richard J. (Rex) Burch
                                          Texas Bar No. 24001807
                                          BRUCKNER BURCH, P.L.L.C.
                                          8 Greenway Plaza, Suite 1500
                                          Houston, Texas 77046
                                          713-877-8788 – Telephone
                                          713-877-8065 – Facsimile
                                          rburch@brucknerburch.com

                                          AND

                                          Joshua P. Geist
                                          PA. I.D. No. 85745
                                          GOODRICH & GEIST, P.C.
                                          3634 California Ave.
                                          Pittsburgh, PA 15212
                                          Tel: (412) 766-1455
                                          Fax: (412)766-0300
                                          josh@goodrichandgeist.com

                                   ATTORNEYS IN CHARGE FOR PLAINTIFF
                                  11
